In an action to recover for property damage pursuant to a *490homeowner’s insurance policy, the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Jonas, J.), dated January 27, 2003, as denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the defendant’s contentions, the Supreme Court properly denied its motion for summary judgment. The defendant failed to demonstrate the absence of a triable issue of fact with respect to whether the plaintiff breached the terms of her homeowner’s insurance policy, or whether the alleged damage to the premises resulted from neglect and wear and tear, and therefore was not covered under the plaintiff’s policy (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]).
The defendant’s remaining contentions are without merit. Smith, J.E, Krausman, McGinity and Rivera, JJ., concur.